Date: July 22, 2009 Contact: William W. Traynham, Chief Financial Officer 434-773-2242 traynhamw@amnb.com Traded: NASDAQ Global Select Market Symbol: AMNB AMERICAN NATIONAL BANKSHARES INC. REPORTS SECOND QUARTER 2 · Q2 net income of $1.7 million and EPS of $.28 per share · Q2 net interest margin 3.84% · Average shareholders’ equity of $102.9 million represents 12.66% of average assets · Dividend declared for Q3 of $.23 per common share · AMNB added to Russell 2000 Danville, VA American National Bankshares Inc. (NASDAQ:AMNB), parent company of American National Bank and Trust Company, today announcedsecond quarter 2009 net income of $1.7 million compared to $1.8 million for the same quarter in 2008.Earnings per share, basic and diluted, were $0.28 for the 2009 quarter compared to $0.30, basic and diluted, for the 2008 quarter.This net income produced returns on average assets and average equity of 0.84% and 6.63%, respectively.For the quarter return on tangible equity was 9.40%. Net income for the first six months of 2009 was $2.5 million compared to $4.1 million for the comparable period of 2008. Earnings per share, basic and diluted, were $0.41 for the 2009 period compared to $0.67, basic and diluted, for the 2008 period. Earnings for the 2009 period were adversely impacted by a first quarter $1.2 million pre-tax charge writing down other real estate owned. Financial Performance and Overview “Our second quarter net income was $1.7 million compared to $1.8 million for the same quarter a year ago. While we wish earnings could have been higher,” stated Charles H. Majors, President and Chief Executive Officer, “we are pleased American National remains consistently profitable with strong capital and credit quality measures. “During the second quarter, the Bank accrued the first FDIC special assessment. This new fee, applied industry wide, resulted in an additional $362,000 in expense. It is likely that we will have another similar assessment in the third quarter and possibly have one in the fourth quarter.
